Exhibit 10.8

 

SECOND AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (“Amendment”) is made and entered
into as of September 16, 2010, by and between CORPORATE OFFICE PROPERTIES, L.P.
(the “Employer”), CORPORATE OFFICE PROPERTIES TRUST (“COPT”) and STEPHEN E.
RIFFEE (the “Executive”).

 

WHEREAS, the Employer, COPT and the Executive are parties to an Employment
Agreement, dated as of July 31, 2006 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement pursuant to
Section 11(b) of the Agreement; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.             Section 4(b)(ii) of the Agreement is hereby amended by (a) adding
the following immediately prior to the period at the end thereof “to the extent
such options or restricted shares are subject to a time-based vesting schedule”
and (b) adding the following sentence to the end thereof:

 

“Any accelerated vesting of the Executive’s options and restricted stock under
any Stock Plan or similar program that is subject to performance-based vesting
shall occur in accordance with the terms of the applicable award agreement.”

 

As amended and restated, such section shall read as follows:

 

“            (ii)          Notwithstanding the vesting schedule otherwise
applicable, in the event of a termination governed by this subparagraph (b) of
Section 4, the Executive shall be fully vested in all of the Executive’s options
and restricted shares under any Stock Plan or similar program to the extent such
options or restricted shares are subject to a time-based vesting schedule.  Any
accelerated vesting of the Executive’s options and restricted stock under any
Stock Plan or similar program that is subject to performance-based vesting shall
occur in accordance with the terms of the applicable award agreement.”

 

--------------------------------------------------------------------------------


 

2.             Section 4(b)(iii) of the Agreement is hereby amended by deleting
such subsection in its entirety and substituting therefor the following:

 

“            (iii)         Any cash payment to the Executive under this
Section 4(b) will be made monthly over twelve (12) months.  Solely for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (the ‘Code’),
each installment payment is considered a separate payment.”

 

3.             Section 4(e) of the Agreement is hereby amended by (a) adding the
following immediately prior to the period at the end of the last sentence
thereof “to the extent such options or restricted shares are subject to a
time-based vesting schedule” and (b) adding the following sentence to the end
thereof:

 

“Any accelerated vesting of the Executive’s options and restricted stock under
any Stock Plan or similar program that is subject to performance-based vesting
shall occur in accordance with the terms of the applicable award agreement.”

 

As amended and restated, such section shall read as follows:

 

“(e)         TERMINATION UPON DEATH.  In the event payments are due and owing
under this Agreement at the death of the Executive, such payments shall be made
to such beneficiary, designee or fiduciary as Executive may have designated in
writing, or failing such designation, to the executor or administrator of his
estate, in full settlement and satisfaction of all claims and demands on behalf
of the Executive.  Any cash payments shall be made no later than two and
one-half months following the close of the calendar year in which the
Executive’s death occurs.  Such payments shall be in addition to any other death
benefits of the Employer made available for the benefit of the Executive, and in
full settlement and satisfaction of all payments provided for in this
Agreement.  Notwithstanding the vesting schedule otherwise applicable in the
event of a termination governed by this subparagraph (e) of Section 4, all
options and restricted shares granted to the Executive under any Stock Plan or
similar program shall be fully vested to the extent such options or restricted
shares are subject to a time-based vesting schedule.  Any accelerated vesting of
the Executive’s options and restricted stock under any Stock Plan or similar
program that is subject to performance-based vesting shall occur in accordance
with the terms of the applicable award agreement.”

 

4.             Section 4(f) of the Agreement is hereby amended by (a) adding the
following immediately prior to the period at the end of the last sentence
thereof “to the extent such options

 

2

--------------------------------------------------------------------------------


 

or restricted shares are subject to a time-based vesting schedule” and
(b) adding the following sentence to the end thereof:

 

“Any accelerated vesting of the Executive’s options and restricted stock under
any Stock Plan or similar program that is subject to performance-based vesting
shall occur in accordance with the terms of the applicable award agreement.”

 

As amended and restated, such section shall read as follows:

 

“(f)          TERMINATION UPON DISABILITY.  The Employer may terminate the
Executive’s employment after the Executive is determined to be disabled under
the long-term disability program of the Employer then covering the Executive or
by a physician engaged by the Employer and reasonably approved by the
Executive.  In the event of a dispute regarding the Executive’s ‘disability,’
such dispute shall be resolved through arbitration as provided in paragraph
(d) of Section 11 hereof, except that the arbitrator appointed by the American
Arbitration Association shall be a duly licensed medical doctor.  The Executive
shall be entitled to the compensation and benefits provided for under this
Agreement during any period of incapacitation occurring during the term of this
Agreement, and occurring prior to the establishment of the Executive’s
‘disability’ during which the Executive is unable to work due to a physical or
mental infirmity.  Notwithstanding anything contained in this Agreement to the
contrary, until the date specified in a notice of termination relating to the
Executive’s disability, the Executive shall be entitled to return to his
positions with the Employer as set forth in this Agreement, in which event no
disability of the Executive will be deemed to have occurred.  Notwithstanding
the vesting schedule otherwise applicable, in the event of a termination
governed by this subparagraph (f) of Section 4, the Executive shall be fully
vested in all of the Executive’s options and restricted shares under any Stock
Plan or similar program to the extent such options or restricted shares are
subject to a time-based vesting schedule.  Any accelerated vesting of the
Executive’s options and restricted stock under any Stock Plan or similar program
that is subject to performance-based vesting shall occur in accordance with the
terms of the applicable award agreement.”

 

5.             Section 4(g)(i) of the Agreement is hereby amended by inserting
the following as the second sentence of such Section:

 

“Such Termination Payment shall be payable in accordance with
Section 4(b)(iii) of the Agreement.”

 

3

--------------------------------------------------------------------------------


 

6.             Section 4(g)(i) of the Agreement is hereby further amended by
inserting the following within the proviso within the second sentence thereof
after the phrase “under any Stock Plan or similar program” and immediately
before the phrase “and shall be allowed”:

 

“to the extent such options or restricted shares are subject to a time-based
vesting schedule (any accelerated vesting of Executive’s options and restricted
stock under any Stock Plan or similar program that is subject to
performance-based vesting shall occur in accordance with the terms of the
applicable Stock Plan, program or award agreement),”

 

As amended and restated, such Section 4(g)(i) shall read as follows:

 

“            (i)           In the event of a Change in Control (as defined
below) and the termination of the Executive’s employment by Executive or by the
Employer under either 1 or 2 below, the Executive shall be entitled to a
Termination Payment equal to the sum of: (w) three (3) times the rate of
annualized Base Salary then payable to the Executive, plus (x) three (3) times
the average of the three (3) most recent annual Performance Bonuses that the
Executive received (or, if less, the average of the annual Performance Bonuses
that the Executive has theretofore received).  Such Termination Payment shall be
payable in accordance with Section 4(b)(iii) of the Agreement.  The Employer
shall also continue for the Executive the Post-Termination Perquisites and
Benefits for the same period and to the same extent as provided in paragraph
(b) of this Section 4; provided, however, that notwithstanding the vesting
schedule otherwise applicable, immediately following a Change in Control
(whether or not the Executive’s employment is terminated), the Executive shall
be fully vested in all of Executive’s options and restricted shares outstanding
under any Stock Plan or similar program to the extent such options or restricted
shares are subject to a time-based vesting schedule (any accelerated vesting of
Executive’s options and restricted stock under any Stock Plan or similar program
that is subject to performance-based vesting shall occur in accordance with the
terms of the applicable Stock Plan, program or award agreement), and shall be
allowed a period of eighteen (18) months following the termination of employment
of the Executive for the Executive’s exercise of such options.  The following
shall constitute termination under this paragraph:”

 

7.             Section 4(g)(ii)2 of the Agreement is hereby amended by
(a) replacing the phrase “Approval by the stockholders of COPT or the Employer
of” with “The consummation of”, and (b) deleting the phrase “a complete or
substantial liquidation or dissolution, or an agreement for” within part
(2) thereof.  As amended and restated, such section shall read as follows:

 

4

--------------------------------------------------------------------------------


 

“            2.           The consummation of: (1) a merger or consolidation of
COPT or the Employer, if the stockholders of COPT or the Employer immediately
before such merger or consolidation do not, as a result of such merger or
consolidation, own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the entity
resulting from such merger or consolidation in substantially the same proportion
as was represented by their ownership of the combined voting power of the voting
securities of COPT or the Employer outstanding immediately before such merger or
consolidation; or (2) the sale or other disposition of all or substantially all
of the assets of COPT or the Employer.

 

8.             Section 4(g)(ii) of the Agreement is hereby amended by adding the
following as a new subsection 3 thereto:

 

“            3.           Approval by the stockholders of COPT or the Employer
of a complete or substantial liquidation or dissolution of COPT or the
Employer.”

 

9.             The Agreement is hereby amended by deleting Section 11(h) of the
Agreement and inserting the following as a new Section 12 to the Agreement:

 

“12.        SECTION 409A.

 

(a)           Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Employer determines that the Executive is a
‘specified employee’ within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided (as applicable) until the date that is the
earlier of (x) the Executive’s death or (y) the later of (A) six months and one
day after the Executive’s separation from service, or (B) the 18th month
anniversary of the date of this Amendment.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during
such period but for the application of this provision, and the balance of the
installments shall be payable in accordance with their original schedule.

 

5

--------------------------------------------------------------------------------


 

(b)           All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Employer or incurred
by the Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year.  Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

(c)           To the extent that any payment or benefit described in this
Agreement constitutes ‘non-qualified deferred compensation’ under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s ‘separation from service.’  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section 1.409A
1(h).

 

(d)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(e)           The Employer and COPT make no representation or warranty and shall
have no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.”

 

10.          All other provisions of the Agreement shall remain in full force
and effect according to their respective terms, and nothing contained herein
shall be deemed a waiver of any right or abrogation of any obligation otherwise
existing under the Agreement except to the extent specifically provided for
herein.

 

6

--------------------------------------------------------------------------------


 

11.          The validity, interpretation, construction and performance of this
Amendment shall be governed by the laws of the State of Maryland.

 

12.          This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

“Employer”

 

“Executive”

Corporate Office Properties L.P., a

 

 

Maryland limited liability corporation

 

 

 

 

 

 

 

 

By:

/s/ Randall M. Griffin

 

/s/ Stephen E. Riffee

 

Randall M. Griffin

 

Stephen E. Riffee

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

Corporate Office Properties Trust, a Maryland business trust

 

 

 

 

 

By:

/s/ Randall M. Griffin

 

 

 

Randall M. Griffin

 

 

 

President and Chief Executive Officer

 

 

 

7

--------------------------------------------------------------------------------